Exhibit 99.1 EXHIBIT JOINT FILING AGREEMENT The undersigned hereby agree that the Statement on Schedule 13G dated May 8, 2008 with respect to the shares of Common Stock of LJ International Inc. and any further amendments thereto executed by each and any of the undersigned shall be filed on behalf of each of the undersigned pursuant to and in accordance with the provisions of Rule 13d-1(k)(1) under the Securities Exchange Act of 1934, as amended. Dated: May 8, 2008 RCG ENTERPRISE, LTD RAMIUS ADVISORS, LLC By: Ramius LLC, By: Ramius LLC, its investment manager its sole member By: C4S & Co., L.L.C., By: C4S & Co., L.L.C., as managing member as managing member RCG BALDWIN, L.P. RCG CRIMSON PARTNERS, L.P. By: Ramius Advisors, LLC By: Ramius LLC, its investment advisor its general partner By: Ramius LLC, By: C4S & Co., L.L.C., its sole member as managing member By: C4S & Co., L.L.C., as managing member RAMIUS LLC PORTSIDE GROWTH AND By: C4S & Co., L.L.C., OPPORTUNITY FUND as managing member By: Ramius LLC, C4S & CO., L.L.C. its investment manager By: C4S & Co., L.L.C., as managing member RCG PB, LTD. By: Ramius Advisors, LLC its investment advisor By: /s/ Jeffrey M. Solomon Name: Jeffrey M. Solomon Title: Authorized Signatory JEFFREY M. SOLOMON /s/ Jeffrey M. Solomon Individually and as attorney-in-fact for Peter A. Cohen, Morgan B. Stark and Thomas W. Strauss
